            Case 1:20-cv-05160-GHW Document 8 Filed 09/15/20 Page 1 of 2
                                                                      USDC SDNY
                                                                      DOCUMENT
                                                                      ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                      DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                      DATE FILED: 9/15/2020
----------------------------------------------------------------- X
                                                                  :
SHAUNA KING,                                                      :
                                                                  :
                                                  Plaintiff,      :                1:20-cv-5160-GHW
                                                                  :
                              -v -                                :                    ORDER
                                                                  :
NIKE STORE,                                                       :
                                                                  :
                                               Defendant.         :
                                                                  :
----------------------------------------------------------------- X
GREGORY H. WOODS, United States District Judge:
         Plaintiff initiated this case on July 6, 2020. Dkt. No. 1. Plaintiff was granted leave to

proceed in forma pauperis on August 5, 2020. Dkt. No. 3. On August 25, 2020, the Court extended

the time to serve Defendants until 90 days after the date summons was issued. Dkt. No. 6. The

summons was issued on August 26, 2020, and therefore, the deadline for service is November 24,

2020.

         Pursuant to Rule 4(m) of the Federal Rules of Civil Procedure, “[i]f a defendant is not

served within 90 days after the complaint is filed, the court— on motion or on its own after notice

to the plaintiff—must dismiss the action without prejudice against that defendant or order that

service be made within a specified time.” Fed. R. Civ. P. 4(m). Because Plaintiff has been granted

permission to proceed IFP, Plaintiff is entitled to rely on the Court and the U.S. Marshals Service to

effect service. Walker v. Schult, 717 F.3d. 119, 123 n.6 (2d Cir. 2013); see also 28 U.S.C. § 1915(d)

(“The officers of the court shall issue and serve all process . . . in [IFP] cases.”); Fed. R. Civ. P.

4(c)(3) (the court must order the Marshals Service to serve if the plaintiff is authorized to proceed

IFP)). However, it is Plaintiff who must ensure that service is made within 90 days of the date the

summons is issued. See Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir. 2012).
             Case 1:20-cv-05160-GHW Document 8 Filed 09/15/20 Page 2 of 2



        Plaintiff appears to have provided an incorrect address for Defendant and her summons was

returned to the Marshal’s Service unexecuted on September 10, 2020. Dkt. No. 7. Although

Plaintiff is entitled to rely on the Marshals, it is still ultimately Plaintiff ’s responsibility to provide

accurate information to enable proper service. See Nagy v. Dwyer, 507 F.3d 161, 164 (2d Cir. 2007)

(citation omitted) (highlighting the need for plaintiff proceeding in forma pauperis to “provide

sufficient information to identify or locate a defendant”); Meilleur, 682 F.3d at 64 (delay in service

could be attributed to the Marshals after plaintiff provided sufficient information to locate and serve

defendant).

        Plaintiff is reminded that the deadline for service is November 24, 2020 and that it is

Plaintiff ’s responsibility to provide the Marshals with accurate information to effect service before

that time.

Dated: September 15, 2020
New York, New York
                                                                      GREGORY H. WOODS
                                                                     United States District Judge




                                                        2
